ORDER
Disciplinary Counsel asks the Court to appoint an attorney to assume responsibility for Mr. Green’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Green may have maintained.
IT IS ORDERED that Robert J. Moran, Jr., Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts Mr. Green may have maintained. Mr. Moran shall take action as required by *329Rule 31, RLDE, Rule 413, SCACR, to protect the interests of Mr. Green’s clients and may make disbursements from Mr. Green’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of D.W. “Sonny” Green, Jr. shall serve as notice to the bank or other financial institution that Robert J. Moran, Jr., Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT